1

2

3

4                                        UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6                                                        ***

7
         BAYVIEW LOAN SERVICING, LLC AND
8        FEDERAL HOME LOAN MORTGAGE
         CORPORATION,
9                                                           2:18-cv-00305-JCM-VCF
                            Plaintiff,                      ORDER
10
         vs.
11
         ROMEWRIGHT PROPERTIES, LLC,
12                           Defendant.
13

14           Before the court is the Motion to Amend Complaint to Assert Claims Against DW Management,
15   LLC and Additional Unjust Enrichment Claim Against Romewright Properties, LLC 1 (ECF No. 20).
16           Pursuant to LR 7-2(d), the failure of an opposing party to file points and authorities in response to
17   any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a
18   consent to the granting of the motion. Here, no opposition has been filed. It would seem as though
19   Defendant has consented to the granting of the instant motion.
20           Accordingly,
21

22

23

24
     1 Plaintiff filed this motion as part of the Motion for Preliminary Injunction (ECF
     NO. 19). Judge Mahan denied the Motion Preliminary Injunction(ECF NO. 22). This
     order only addresses Plaintiff’s request to amend the complaint to assert claims
25   against DW Management LLC and additional unjust enrichment claim against Romewright
     Properties, LLC.
1          IT IS HEREBY ORDERED that Motion to Amend Complaint to Assert Claims Against DW

2    Management, LLC and Additional Unjust Enrichment Claim Against Romewright Properties, LLC (ECF

3    No. 20) is GRANTED. Plaintiff must file the Amended Complaint on or before November 9, 2018.

4          DATED this 2nd day of November, 2018.
                                                            _________________________
5                                                           CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
